PER CURIAM.
We reverse the appellant’s conviction and sentence for attempted second degree murder with a firearm because the trial court failed to give the jury a complete instruction on manslaughter including an explanation of both justifiable and excusable homicide. See Rinaldi v. State, 614 So.2d 1197 (Fla. 2d DCA 1993). We remand for a new trial on the charge of attempted second degree murder.
We affirm the appellant’s conviction and sentence for possession of a firearm by a convicted felon.
DANAHY, A.C.J., and PATTERSON and ALTENBERND,* JJ., Concur.